Benjamin Mintz
Vincent Sama
Peta Gordon
ARNOLD & PORTER KAYE SCHOLER LLP
250 West 55th Street
New York, New York 10019-9710
Telephone: (212) 836-8000
Fax: (212) 836-8689

Counsel for Help Me See, Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                Chapter 11

WONDERWORK, INC.,                     Case No. 16-13607 (SMB)

                     Debtor.          Hearing: January 10, 2019 at 10:00 a.m.

                                      Objection Deadline: January 3, 2019 at
                                      4:00 p.m.



            APPLICATION OF HELP ME SEE, INC. PURSUANT TO
       SECTIONS 503(B)(3)(D) AND 503(B)(4) OF THE BANKRUPTCY CODE
  FOR ALLOWANCE AND REIMBURSEMENT OF REASONABLE PROFESSIONAL
 FEES IN MAKING A SUBSTANTIAL CONTRIBUTION IN THIS CHAPTER 11 CASE
                                                    TABLE OF CONTENTS

                                                                                                                                       Page

PRELIMINARY STATEMENT .................................................................................................1

JURISDICTION AND VENUE ..................................................................................................4

FACTUAL BACKGROUND ......................................................................................................4

HELPMESEE’S SUBSTANTIAL CONTRIBUTION .................................................................6

          I.         Legal Fees Expended in Monitoring and Correcting Debtors’ Filings ...................8

          II.        Legal Fees Expended in Connection with Rule 2004 Discovery ......................... 10

          III.       Legal Fees Expended in Connection with HelpMeSee’s Motion to Appoint
                     a Chapter 11 Trustee .......................................................................................... 12

          IV.        Legal Fees Expended in Connection with the Examiner Investigation ................ 13

          V.         Legal Fees Expended in Connection with Motion Practice ................................. 15

          VI.        Legal Fees Expended in Connection with the Negotiation and
                     Confirmation of the Plan .................................................................................... 16

          VII.       Legal Fees Expended to Settle Administrative Claims in the Interest of
                     Creditors ............................................................................................................ 17

RELIEF REQUESTED ............................................................................................................. 18

BASIS FOR RELIEF ................................................................................................................ 19

NOTICE ................................................................................................................................... 23

CONCLUSION ......................................................................................................................... 24




                                                                      i
                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases:

In re Bayou Grp., LLC,
    431 B.R. 549 (Bankr. S.D.N.Y. 2010) ............................................................... 19, 20, 21, 22

In re Granite Partners,
    213 B.R. 440 (Bankr. S.D.N.Y. 1997) ..................................................................... 19, 20, 23

In re Grasso,
    519 B.R. 137 (Bankr. E.D. Pa. 2014) ................................................................................... 21

In re Petit,
    291 B.R. 582 (Bankr. D. Maine 2003) ........................................................................... 22, 23

In re Richton Intern. Corp.,
    15 B.R. 854 (Bankr. S.D.N.Y. 1981) ............................................................................. 20, 21


Statutes & Rules:

11 U.S.C. § 330......................................................................................................................... 21

11 U.S.C. § 503(b) .................................................................................................... 4, 18, 19, 23

11 U.S.C. § 503(b)(3)(D) ...................................................................................................... 1, 19

11 U.S.C. § 503(b)(4)............................................................................................................ 1, 21

11 U.S.C. § 1104(c)(1) .............................................................................................................. 13

28 U.S.C. § 157........................................................................................................................... 4

28 U.S.C. § 157(b) ...................................................................................................................... 4

28 U.S.C. § 1334 ......................................................................................................................... 4

28 U.S.C. § 1408 ......................................................................................................................... 4

28 U.S.C. § 1409 ......................................................................................................................... 4

Local Bankr. Rule 9013-1(b) ..................................................................................................... 23




                                                                    ii
         By this motion (the “Motion”), Help Me See, Inc. (“HelpMeSee”), a creditor of the

above-captioned debtor (the “Debtor”), by and through its undersigned attorneys, respectfully

seeks the issuance and entry of an order, pursuant to sections 503(b)(3)(D) and 503(b)(4) of title

11 of the United States Code (the “Bankruptcy Code”), allowing HelpMeSee a claim on account

of reasonable professional fees for making a substantial contribution in this chapter 11 case in

the amount of $2.75 million (the “HMS Substantial Contribution Claim”) (attached hereto as

Appendix A is a complete itemized list of the fees for the work HelpMeSee performed that

provided a substantial contribution totaling in excess of $2.9 million) to be treated in accordance

with the terms of the Amended Chapter 11 Plan of Liquidation for the Bankruptcy Estate of

WonderWork, Inc. As Proposed by the Chapter 11 Trustee [ECF No. 436-1] (the “Plan”). Under

the Plan, which was confirmed by Order dated September 21, 2018 [ECF No. 475] and became

effective on October 19, 2018, see Plan, at § 10.2(e),1 the HMS Substantial Contribution Claim is

not entitled to payment from the Debtor or the Plan Administrator and instead will only be

entitled to payment from the Litigation Trust (as defined in the Plan) after all other Litigation

Trust Interests (as defined in the Plan) have been paid in full. See id., at § 2.2. In other words,

under the Plan, the HMS Substantial Contribution Claim is not treated as an

administrative expense claim, but is a subordinated claim, which is only eligible to receive

payment if the Litigation Trust obtains net recoveries in excess of the net claims held by

participating creditors in the Litigation Trust.

                                      PRELIMINARY STATEMENT

         1.       HelpMeSee, with the assistance of its counsel Arnold & Porter Kaye Scholer LLP

(“Arnold & Porter”), has been a crucial contributor throughout this chapter 11 case. Unassisted


1
          October 19, 2018 is the date when the Litigation Trust Assets were transferred to the Litigation Trust,
fulfilling the remaining condition for the Effective Date to occur. Id.


                                                          1
by a creditors’ committee or any other active party, HelpMeSee worked tirelessly to preserve

estate assets, which inured to the benefit of all creditors. In the initial stages of the case,

HelpMeSee repeatedly alerted the Court and other parties in interest to the numerous

misrepresentations and illegal actions taken by WonderWork, Inc. (“WonderWork” or the

“Debtor”), its former CEO Brian Mullaney (“Mullaney”), and its CFO Hana Fuchs (“Fuchs”),

including the improper dissipation of estate assets.

       2.      As a direct result of HelpMeSee’s contributions:

       The Court restricted the Debtor from making grants during the chapter 11 case. Before
       the Court imposed that limitation, the Debtor had transferred $2 million out of the estate
       in violation of its prior representations to the Court that it would not spend restricted
       money without approval from the Court and New York Attorney General. Had Debtor
       continued to make “grants” and other distributions as it intended, Debtor would have
       drained millions more out of the estate to the detriment of all creditors;

       The Court restricted Debtor in its illegal campaign to retroactively recharacterize
       unrestricted funds as restricted funds and thereby remove them from the reach of
       creditors;

       The Court imposed strict budgetary and other controls to curb Debtor’s profligate
       spending;

       Debtor was forced to amend and correct virtually every Operating Report and schedule
       filed with the Court due to material misrepresentations;

       The Court appointed an examiner, who confirmed extensive fraud and abuse by Debtor’s
       management and recommended the appointment of a chapter 11 trustee; and

       The Court confirmed a chapter 11 plan, premised on HelpMeSee’s funding contribution,
       settlement and other accommodations, providing for approximately 60 percent cash
       distributions to general unsecured creditors.

       There can be no dispute that HelpMeSee benefited the estate and public interest by being

a diligent watchdog over Debtor’s actions in the chapter 11 case and repeatedly bringing its

concerns regarding Debtor to the Court’s attention. Indeed, without HelpMeSee’s tireless

advocacy, Mullaney would have continued Debtor’s business as usual: defrauding donors;



                                                 2
abusing the public trust; using Debtor as his personal piggy bank to fund his lavish lifestyle; and

rapidly dissipating estate assets to avoid creditors.

       3.      The rampant fraud by Debtor’s senior management, which would not have been

uncovered but for HelpMeSee’s efforts, ultimately resulted in the appointment of a chapter 11

trustee (the “Chapter 11 Trustee”). Following the appointment of the Chapter 11 Trustee,

HelpMeSee continued to play a central role in driving this chapter 11 case to an orderly and

consensual resolution through the confirmed Plan, including:

       Securing the cooperation and participation of the Thompson Family Foundation as a de
       facto plan funder. Although the Thompson Family Foundation was Debtor’s second
       largest creditor after HelpMeSee, having provided Debtor with a $7.9 million “impact”
       loan, the Thompson Family Foundation generously agreed to waive its right to a
       distribution to maximize the money flowing to charities under the Plan in recognition of
       the public benefit;

       Coordinating with the New York Attorney General regarding the disposition of the
       estate’s restricted assets, including allowing a portion of the restricted funds to be used to
       help defray administrative expenses;

       Negotiating and settling administrative claims, including objecting to the settlement that
       the Chapter 11 Trustee reached with Debtor’s counsel Carter Ledyard & Milburn LLP
       (“CLM”), which ultimately resulted in CLM agreeing to waive entitlement to any further
       payment from Debtor;

       Agreeing to key concessions and settlements in connection with the Plan including
       (1) accepting restricted funds and waiving any claim against the Debtor’s unrestricted
       funds, (2) funding cash sufficient to insure that all allowed administrative claims are paid
       in full and that general unsecured creditors receive approximately a 60% distribution
       under the Plan, (3) providing $100,000 of seed funding for the Litigation Trust, and
       (4) agreeing that its substantial contribution claim would only be entitled to payment
       from the Litigation Trust on a subordinated basis behind all other Litigation Trust
       beneficiaries; and

       Assisting in drafting the Plan and related agreements.

       4.      Importantly, while HelpMeSee seeks and has earned its right to substantial

contribution in this case, HMS has agreed under the Plan that the HMS Substantial Contribution

Claim, if allowed, will not be treated as an administrative claim and will not in any way impact


                                                  3
the distributions to be made to the unsecured creditors from the estate under the Plan. Rather,

HelpMeSee will only recover the HMS Substantial Contribution Claim from the net proceeds of

the Litigation Trust, and only if the Litigation Trust recovers sufficient funds to pay all of the

holders of the Litigation Trust Interests in full. See Plan, at § 2.2. In other words, the HMS

Substantial Contribution Claim is totally subordinated and the money, if any, flowing to

HelpMeSee on account of the HMS Substantial Contribution Claim will be the last money

distributed by the Litigation Trust and will not in any way prejudice any other creditors.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of this case and

proceeding is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      The statutory predicate for the relief sought herein is section 503(b) of the

Bankruptcy Code.

                                 FACTUAL BACKGROUND

       7.      On December 29, 2016, Debtor filed its petition for chapter 11 relief following

the confirmation of an arbitration award (the “Arbitration Award”) that awarded HelpMeSee a

claim in excess of $16 million. [ECF No. 1]. HelpMeSee and the Thompson Family Foundation

comprised the estate’s largest creditors, with unsecured claims of $16,059,833.50 and

$7,987,808.22, respectively. Beyond those two creditors, the other general unsecured claims

aggregate approximately $1.9 million (excluding Mullaney’s $641,320 claim, which HelpMeSee

believes will be disallowed).

       8.      Based on Mullaney’s prior conduct, as detailed in the Arbitration Award [ECF

No. 17-1], HelpMeSee moved for the appointment of a chapter 11 trustee on January 18, 2017.

[ECF No. 16] (the “Chapter 11 Trustee Motion”). In addition, HelpMeSee sought Rule 2004

                                                 4
discovery due to various misstatements in the Debtors’ first-day filings. [ECF No. 27]. While

those two motions were pending, the case was reassigned to Judge Mary Kay Vyskocil [ECF No.

68].

       9.      On April 21, 2017, in lieu of appointing a trustee, Judge Vyskocil entered an

order directing the appointment of an examiner and, at HelpMeSee’s request, placed a series of

controls on Debtor pending release of the examiner’s report. [ECF No. 185] (the “Examiner and

Controls Order”). The Court ordered that Debtor not make any grants, donations, or spend

restricted funds without Court approval; not incur expenses for premium travel; not take any

action to redesignate restricted funds as unrestricted; submit a detailed budget and unaudited

schedule of restricted and unrestricted funds, including the nature of any alleged restrictions; and

approve expenditures not included in the budget or over a 10% variance by the chair of the

Debtor’s audit committee. Id.

       10.     On May 10, 2017, Jason R. Lilien, Esq., former Bureau Chief of the New York

Attorney General’s Charities Bureau, was appointed as the examiner (the “Examiner”). [ECF

No. 136]. On November 3, 2017, the Examiner issued a 227-page report (the “Examiner’s

Report”) that documented in detail the rampant fraud and mismanagement at Debtor, both before

and after the filing of the bankruptcy case, and recommended the appointment of a chapter 11

trustee. [ECF No. 302].

       11.     On November 22, 2017, the Court appointed the Chapter 11 Trustee. [ECF No.

337]. After seven (7) months of negotiations among the Chapter 11 Trustee, the New York

Attorney General, HelpMeSee, and the Thompson Family Foundation, the parties arrived at a

consensual Plan structure that: (a) brought value into the estate through a combination of the sale

of WonderWork’s burns and clubfoot assets and funding by HelpMeSee; (b) effectuated the



                                                 5
transfer of the Debtor’s donor-restricted monies to charities including HelpMeSee that could

fulfill the donors’ intent; (c) satisfied the Thompson Family Foundation’s desire to maximize the

distribution of the donor-restricted funds to charities that could fulfill the donors’ intent;

(d) allowed the general unsecured creditors to receive a substantial recovery of approximately

60%; and (e) provided for the creation of a litigation trust to pursue estate claims including

against those responsible for the Debtor’s fraud and mismanagement. On September 21, 2018,

the Court approved the Plan. On October 19, 2018, the effective date of the Plan occurred.

        12.      Under Section 2.2 of the Plan, HelpMeSee has agreed that the HMS Substantial

Contribution Claim, to the extent allowed, is not entitled to any distribution from the Plan

Distribution Fund and, on account thereof, it “shall receive a Litigation Trust Interest which will

be subordinated to other holders of Litigation Trust Interests and only receive a distribution on

account of such Litigation Trust Interest after all other holders of Litigation Trust Interests have

been paid in full pursuant to the terms and conditions of the Litigation Trust.”

                       HELPMESEE’S SUBSTANTIAL CONTRIBUTION

        13.      Due to its prior history with Debtor, including Debtor and Mullaney’s

“reprehensible” and “unconscionable” behavior towards HelpMeSee as set forth in the

Arbitration Award that precipitated Debtor’s bankruptcy filing [ECF No. 17-1], HelpMeSee

believed that there was a real and substantial risk that Mullaney would cause Debtor to dissipate

assets or otherwise seek to harm creditors when Debtor filed for bankruptcy.2 Consequently,

HelpMeSee closely monitored Debtor from the outset of this case. Unfortunately, HelpMeSee’s

unusual vigilance was required.

2
         Debtor’s bankruptcy filing occurred as part of Mullaney’s effort to avoid a judgment that arose from
Debtor’s loss of the arbitration proceeding it commenced against HelpMeSee. During the arbitration, HelpMeSee
proved that Mullaney ran Debtor as a fraudulent charity and that Mullaney had a decades-long history of exploiting
and harming charities, including HelpMeSee. See [ECF No. 17-1, at 3-21].


                                                        6
        14.      During the chapter 11 case, HelpMeSee, as the Debtor’s largest creditor,

essentially played the role of a creditor’s committee since none was appointed in the case.

Debtor’s various actions resulted in HelpMeSee repeatedly alerting the Court to fraudulent and

deceitful conduct by Debtor and its management. This conduct continued unabated until the

Court directed the appointment of the Chapter 11 Trustee, notwithstanding the Court’s

appointment of an Examiner and imposition of strict budgetary controls. HelpMeSee’s actions,

which ultimately saved the estate millions, did not solely benefit HelpMeSee but instead

benefited the estate and all creditors.

        15.      Following the appointment of the Chapter 11 Trustee, HelpMeSee continued to

play an active role in the proceedings. HelpMeSee was involved in virtually every aspect of the

formulation of the Plan, including securing the cooperation of the Thompson Family Foundation

as a Plan funder, negotiating the steep reductions of the administrative claims, and coordinating

with the New York Attorney General.

        16.      As set forth below, HelpMeSee seeks to be awarded a substantial contribution

claim in the amount of $2.75 million, which are only a portion of the multimillion dollar legal

fees and expenses it incurred in connection with WonderWork’s bankruptcy. 3

        17.      Specifically, HelpMeSee seeks reimbursement of the legal fees HelpMeSee

incurred in: (a) monitoring and correcting Debtor’s filings, including its schedules, operating

reports, and budgets; (b) Rule 2004 discovery; (c) moving for the appointment of a chapter 11

trustee; (d) responding to the Court’s Order to Show Cause relating to the appointment of an



3
         HelpMeSee is not seeking the full amount of the fees and expenses for which it made a substantial
contribution and instead is limiting its request to $2.75 million. As set forth herein and in the attached exhibits,
HelpMeSee has identified more than $2.9 million of fees for which it has made substantial contribution to the
bankruptcy case and also incurred significant out-of-pocket expenses in connection with that substantial
contribution, which expenses have not been quantified for purposes of this Motion and are not included in the $2.75
million request.

                                                         7
Examiner, establishing the appropriate cautions and controls pending the Examiner investigation,

and working with the Examiner to facilitate his investigation; (e) raising various issues with

respect to Debtor’s conduct throughout the bankruptcy; (f) working with the Chapter 11 Trustee

on virtually all aspects of the Plan and related documents, including securing a settlement with

the Thompson Family Foundation and working with the New York Attorney General to resolve

issues relating to the distribution of Debtor’s restricted funds; and (g) working to secure

settlements from all of the administrative claimants, including the Examiner and his

professionals, and the Debtor’s professionals, CLM, and BDO USA, LLP (“BDO”) (auditor).

I.      Legal Fees Expended in Monitoring and Correcting Debtors’ Filings

        18.      HelpMeSee incurred $155,492 for its work in monitoring, correcting, and

questioning Debtor’s various Court filings. Throughout the bankruptcy, HelpMeSee brought

numerous issues to Debtor’s and the Court’s attention regarding inaccuracies in Debtor’s filings

to the Court and representations to the other parties in interest. Indeed, the record shows that

almost every filing made by Debtor was replete with errors. Through HelpMeSee’s review of

Debtor’s filings, it was revealed that:

     Debtor’s Schedules A/B, D, E/F, G, H (together, the “Schedules” [ECF No. 12]) and its
     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (the “Statement of
     Financial Affairs” [ECF No. 13]) contained numerous material omissions, including omitting
     hundreds of thousands of dollars in preferential payments to Mullaney and CLM (see
     Chapter 11 Trustee Motion, at ¶¶ 28, 36-37 [ECF No. 16]);4

     Debtor transferred the majority of its assets from a low-risk Vanguard money market fund to
     high-risk investments in violation of its prior representations to the Court and the Court’s

4
         At the hearing on January 5, 2017 in front of this Court, Debtor and Debtor’s counsel falsely represented to
the Court that Mullaney had not taken salary since October 2015 and again in its schedules filed on January 12,
2017, which also did not disclose any preferential payments to Mullaney or that Mullaney had any claims against the
estate. Declaration of B. Mintz in Support of HelpMeSee’s Motion for Contempt (“Mintz Contempt Decl.”), Ex. C,
Transcript of Proceedings (“Tr.”) 13:6-7 (Jan. 5, 2017) [ECF No. 405-3]. Debtor later amended its Schedules to
acknowledge (as was self-evident based on the Debtor’s own books and records) that Mullaney was paid $475,000
in June 2016 within the one-year insider preference period. Amended Statement of Financial Affairs [ECF. No. 77],
at 19.


                                                         8
    interim orders restricting it from doing so5 (see Amended February 2017 Operating Report
    [ECF No. 281], at 56; Motion for Entry of Interim and Final Orders (I) Authorizing Debtor
    to (A) Continue Existing Cash Management System, (B) Honoring Certain Prepetition
    Obligations Related Thereto, And (C) Maintain Business Forms and Existing Bank Accounts;
    (II) Extending Time to Comply with 11 U.S.C. § 345; and (III) Granting Related Relief [ECF
    No. 4], at ¶ 12; Declaration of Brian Mullaney, Co-Founder and CEO of Wonder Work Inc.,
    In Support of Chapter 11 Petition and First Day Pleadings [ECF No. 2], at ¶ 16; Mintz
    Contempt Decl., Ex. C, Tr. 19:23-20:5 (Jan. 5, 2017) [ECF No. 405-3]);

    Debtor expended approximately $2 million in restricted funds without notice to the Court and
    the New York Attorney General in violation of its representations to the Court and the
    Court’s interim orders (see Amended January and February 2017 Operating Reports [ECF
    Nos. 280 & 281]);6

    Debtor thereafter violated the Examiner and Controls Order and improperly used its
    restricted funds, including for payment to CLM (see Amended June 2017 Operating Report
    [ECF No. 285], at 28); see also Mintz Contempt Decl., Ex. E, Tr. 13:5-6 (Apr. 12, 2017)
    [ECF No. 405-5];

    HelpMeSee reviewed Debtor’s restricted funds schedule and alerted Debtor that it
    understated its assets by $1 million;

    HelpMeSee repeatedly questioned the Debtor about its inexplicable audit delay, but was
    misled by CLM as to the reason for the delay (see Help Me See, Inc.’s Response to Order to
    Show Cause, dated September 25, 2017 [ECF No. 258] (detailing CLM’s attempts to evade
    HelpMeSee’s requests for information about the audit)). As a result of HelpMeSee’s
    repeated questions regarding the status of the audit, including at the September 19, 2017
    hearing (Declaration of Benjamin Mintz in Support of HelpMeSee’s Objection to Trustee’s
    Motion for Entry of an Order Approving the Settlement Agreement (“Mintz Settlement
    Objection Decl.”), Ex. G, Tr. 30:25-32:20 (Sept. 19, 2017) [ECF No. 416-7]), and the
    Examiner’s concerns about the delayed audit, the Court ultimately issued a sua sponte order
    to show cause why Debtor should not be held in contempt for the failed audit. [ECF No.
    249]. The resulting hearing revealed to the Court and parties in interest the troubling depths
    of the issues surrounding Debtor’s financial reporting and condition.

    HelpMeSee informed Debtor and the Court that every Operating Report filed by Debtor was
    incorrect, including that Debtor reported that it was operating at a profit when, in actuality, it
5
        Those funds were restored after HelpMeSee challenged the transfer.
6
          As a result of Debtor’s improper dissipation of restricted funds and transfer to the Vanguard investment
account, HelpMeSee formally objected to Debtor’s cash management and bank account motions. See HelpMeSee,
Inc.’s (A) Objection to Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing Debtor to (A)
Continue Existing Cash Management System, (B) Honoring Certain Prepetition Obligations Related Thereto, And
(C) Maintain Business Forms and Existing Bank Accounts; (II) Extending Time to Comply with 11 U.S.C. § 345;
and (III) Granting Related Relief and (B) Request a Status Conference. [ECF No. 87], at ¶ 2. The time spent
drafting those motions is discussed and accounted for in Section E: Legal Fees Expended in Connection with Motion
Practice. See p. 15, below.


                                                        9
      was operating at a loss. See Mintz Contempt Decl., Ex. T, Tr. 25:10-26:1 (Oct. 12, 2017)
      [ECF No. 405-20]; Mintz Settlement Objection Decl., Ex. E, Sept. 21, 2017 email from P.
      Gordon to L. Trivigno [ECF No. 416-5]; Amended Operating Reports January-July 2017
      [ECF Nos. 281-286];

      HelpMeSee alerted the Court that, on the eve of release of the Examiner’s Report, Debtor
      made two non-ordinary course payments totaling approximately $400,000 to Mullaney
      without Court approval. [ECF No. 290].

As is clear from the record above, by continuously monitoring Debtor, HelpMeSee forced

Debtor to correct its numerous misrepresentations to the Court and helped preserve the estate for

all creditors. In addition, by monitoring Debtor, HelpMeSee helped identify causes of action that

the estate had against Mullaney and others, including for preferential payments, improper non-

ordinary course distributions, and the improper dissipation of restricted funds. These issues led

to the Court imposing strict budgeting and other controls on Debtor pending the Examiner

investigation and will form the basis of the actions that were transferred to the Litigation Trust.

See Examiner and Controls Order [ECF No. 185] (“Debtor shall not make any further grants,

donations, or spend restricted funds without prior Court approval.”); [ECF No. 454-5] (Plan

Supplement, Schedule 5 describing the claims to be pursued by the Litigation Trust). These

actions protected the estate and benefited all creditors.

II.      Legal Fees Expended in Connection with Rule 2004 Discovery

         19.     HelpMeSee incurred $357,276 for amounts expended in connection with its

motion for Rule 2004 discovery, including negotiating with Debtor over the production of

documents, reviewing the documents received, posing questions to the Debtor regarding certain

of the documents received, and raising issues with Debtor’s production and/or the documents

received with the Court. HelpMeSee requested Rule 2004 discovery because it needed basic

financial information about Debtor. The need for financial information was particularly acute

because, as HelpMeSee explained, “[e]ach financial disclosure produced by Debtor to date [in


                                                 10
the bankruptcy] presents new and contradictory information that, at best, appears to reflect

incompetence and inadequate oversight over Debtor’s financial condition.” [ECF No. 16], at

¶ 36.

        20.    As HelpMeSee highlighted for the Court at the February 16, 2017 hearing, it

sought Rule 2004 discovery from Debtor on behalf of the entire estate because “there’s no

creditor’s committee that has been appointed in this case. And as a result, we are effectively

trying to perform those functions that a creditor’s committee might otherwise ordinarily

undertake.” See Mintz Contempt Decl., Ex. D, Tr. at 14:17-20 (Feb. 16, 2017) [ECF No. 405-4].

The issues that HelpMeSee highlighted for the Court as to why it needed Rule 2004 discovery,

became major issues in the case.      For instance, in its January 27, 2017 request for relief,

HelpMeSee outlined the various misstatements and contradictions in the Schedules and other

materials Debtor filed in connection with its initial petition, including the lack of clarity on the

amount of restricted funds and Mullaney’s salary. [ECF No. 27], at ¶¶ 9, 12. The amount of

restricted and unrestricted funds and Mullaney’s salary became key issues in this case and in the

Examiner’s Report.

        21.    In addition, HelpMeSee sought information about Debtor’s grant program,

explaining that Debtor’s “ability to secrete assets overseas as ‘donations’ or ‘grants’ while

insolvent” was “of paramount concern to its creditors.”          [ECF No. 27], at ¶ 13.       Later,

HelpMeSee discovered that Debtor had, in violation of Court order, dissipated over $1.1 million

in restricted funds in the form of grant payments. See Mintz Contempt Decl., Ex. E, Tr. 12:12-

25; 62:4-14 (Apr. 12, 2017) [ECF No. 405-5]. Had HelpMeSee not alerted the Court to this

issue at the April 12, 2017 hearing, Debtor would have continued utilizing its restricted funds

and sending its funds outside as grants dissipating amounts far in excess of its ordinary course



                                                11
practices. In addition, as a result of HelpMeSee raising concern with respect to Debtor’s grant-

making programs, the Examiner investigated Debtor’s grants and uncovered that “WonderWork

abused the public trust from its inception,” including misreporting the number of countries it

operated in, the price and number of surgeries it performed, and the type of patients it serviced.

See Examiner’s Report at 1, 189-194.

       22.     Finally, HelpMeSee used the information learned from the production to alert the

Court and other parties in interest to potential issues of serious concern. For instance, on

April 18, 2017, HelpMeSee informed the Court and other parties in interest that, in February

2017 during the pendency of the bankruptcy case, Mullaney sent letters to Debtor’s past donors

in an attempt to retroactively reclassify unrestricted donations as restricted donations to remove

them from the reach of creditors. [ECF No. 102]. The Examiner and Controls Order ended this

practice, [ECF No. 185], and the Examiner concluded that this “conduct was a departure from

[Debtor’s] prior business practices” and that “the estate has causes of action based on theories of

fraudulent transfer under section 548 and 549” as a result of Mullaney’s actions. See Examiner’s

Report, at 250; 252-256.

III.   Legal Fees Expended in Connection with HelpMeSee’s Motion to Appoint a
       Chapter 11 Trustee

       23.     HelpMeSee incurred $309,864 for its work in securing a chapter 11 trustee, which

includes drafting and arguing the motion for a trustee and responding to the Order to Show

Cause following the issuance of the Examiner’s Report. At the first hearing in this case,

HelpMeSee alerted the Court that it had serious concerns regarding Debtor, and in particular

Mullaney, and that an independent fiduciary should be appointed to manage and run Debtor. See

Mintz Contempt Decl., Ex. C, Tr. 15:10-16:12 (Jan. 5, 2017) [ECF No. 405-3]. On January 18,

2017, HelpMeSee formally moved for the appointment of a trustee (the “Trustee Motion”),


                                                12
indicating Mullaney’s unfitness to run a public charity. [ECF No. 16] at ¶ 3. In the Trustee

Motion, HelpMeSee reiterated the need for an independent fiduciary explaining that “[t]he

appointment of an independent fiduciary is critical to ensure that this Chapter 11 proceeding is

conducted in a fair and honest manner, including that Debtor pursue all options available to

maximize recovery to the creditors.” [ECF No. 16], at ¶ 4.

       24.     The Court opted not to appoint a trustee, but instead appointed the Examiner and

implemented strict controls on the Debtor’s spending.          After a five-month investigation, it

became clear to all parties that, as HelpMeSee had indicated from the start, a chapter 11 trustee

had to be appointed due to extensive fraud by Debtor’s senior management. Thus, following the

Examiner’s Report, HelpMeSee again submitted briefing indicating that the appointment of an

independent fiduciary was in the best interest of the estate and public interest, including the

remaining unsecured creditors in this case. [ECF No. 306]. Thus, not only did HelpMeSee

protect the creditors in seeking the appointment of a chapter 11 trustee but, without HelpMeSee’s

initial request to appoint a trustee, the Court never would have appointed the Examiner or put

operating controls in place. Instead, Debtor would have continued to dissipate assets, commit

tax fraud, and run its fraudulent charity to the detriment of creditors and the public interest.

IV.    Legal Fees Expended in Connection with the Examiner Investigation

       25.     HelpMeSee incurred $491,389 for (i) negotiating the Examiner and Controls

Order and (ii) working with the Examiner on his investigation, including providing the Examiner

with detailed information on Debtor. On March 13, 2017, in response to the Trustee Motion, the

Court entered an Order to Show Cause asking why “pursuant to section 1104(c)(1) of the

Bankruptcy Code, the Court should not order the appointment of an examiner to conduct an

investigation of debtor, and what cautions or controls can be put in place to address the concerns

raised both in [HelpMeSee’s Trustee] Motion and on the record at” the March 10, 2017 hearing.
                                                  13
[ECF No. 80]. In response to the Order to Show Cause, HelpMeSee again urged the Court to

appoint a Trustee, explaining that Mullaney “is a serial fraudster who has no business running a

public charity.” [ECF No. 92]. HelpMeSee also stated that Debtor’s “actions during the three

months in bankruptcy further evidence the need for the appointment of a trustee,” including

“numerous transfers in the form of extravagant expense reimbursements . . . made to or for the

benefit of Mullaney (and certain other insiders)” that were not disclosed in Debtor’s original or

amended Schedules, the transfer of the Vanguard Funds outside of the money market account,

and Debtor’s improper invasion of its donor-restricted funds. Id.

        26.     While HelpMeSee urged the appointment of an examiner, it also set forth an

outline of the topics for investigation and the controls needed during the pendency of that

investigation, which included a 13-week budgeting process, the production of an unaudited

schedule of restricted and unrestricted funds, and a direction that Debtor cease all grant-making

activities pending the Examiner investigation. [ECF No. 92]. The Court thereafter entered the

Examiner and Controls Order,7 which placed severe constraints on Debtor due to the various

issues that HelpMeSee raised with the Court regarding Debtor, including that Mullaney limit

travel expenses, Debtor provide a schedule of unrestricted funds by a date certain, Debtor operate

under a 13-week budget, and Debtor “not make any further grants, donations or spend restricted

funds without prior Court approval.” [ECF No. 185, at 6].

        27.     In addition, HelpMeSee worked closely with the Examiner to ensure that the

Examiner had the benefits of HelpMeSee’s investigation.                  To facilitate the transfer of

information, HelpMeSee met with the Examiner in person, spoke to the Examiner’s counsel over

the telephone, and prepared detailed outlines of the issues it had uncovered to date. These

7
        The original Examiner and Controls Order was amended once. See [ECF Nos. 110 & 185]. The controls in
the Examiner and Controls Order have since been extended indefinitely. [ECF No. 267].


                                                    14
outlines formed the backbone of many of the issues raised in the Examiner’s Report, including

the serious issues raised regarding Mullaney’s excess compensation, both with respect to

Mullaney’s improper, excessive, and/or undocumented expenses as well as his use of his “limbo

pay” to avoid taxation. In addition, HelpMeSee provided the Examiner with evidence regarding

Debtors attempts to hinder, delay, and defraud creditors both before and after the bankruptcy was

filed, including Debtor’s attempts to improperly reclassify unrestricted money as restricted

money following the Arbitration Award. Finally, it was HelpMeSee who told the Examiner that

Debtor’s entire enterprise was likely a sham because it seemed impossible that Debtor performed

as warranted in its solicitation materials. In the Examiner’s Report, the Examiner confirmed that

all of HelpMeSee’s fears were warranted and that Debtor had no business operating as a public

charity.

V.         Legal Fees Expended in Connection with Motion Practice

           28.    HelpMeSee incurred $284,038 for amounts it expended in connection with

opposing and/or questioning Debtor’s proposed course of conduct throughout the bankruptcy.

As the record evidences, HelpMeSee remained involved throughout the case and voiced its

opposition to multiple actions Debtor sought to take, both via formal motions as well as via

direct communications with the Debtor, just as a creditors committee would have had one been

appointed. These included:

           Opposing Debtor’s motion that the Court enter cash management and bank account
           orders after Debtor had violated its own representations in those motions and the Court’s
           interim order;




                                                   15
        Opposing Debtor’s motion to expend an additional $1,346,400 in grants following the
        appointment of the Examiner and implementation of the Examiner and Controls Order
        that forbade such conduct;8

        Opposing Debtor’s two motions to extend exclusivity despite the lack of any meaningful
        progress towards reorganization;

        Opposing CLM’s first application for fees, in which it sought recovery for amounts
        incurred prepetition and did not propose a holdback; and

        Opposing Debtor’s motion to retain BDO at double the market rate.

VI.     Legal Fees Expended in Connection with the Negotiation and Confirmation of the
        Plan

        29.     HelpMeSee incurred $836,469.50 for amounts it expended in connection with

formation of the Plan. As soon as the Chapter 11 Trustee was appointed, HelpMeSee began to

work with the Chapter 11 Trustee and his counsel to bring this case to conclusion. In that regard,

HelpMeSee spent considerable time working with all of the key parties in the case, including the

Chapter 11 Trustee, the other major creditors, and the New York Attorney General. Specifically,

the Chapter 11 Trustee and HelpMeSee spent several months negotiating a plan and settlement of

HelpMeSee’s claim. Once the basic deal terms were agreed to, HelpMeSee and the Chapter 11

Trustee worked together to draft the Plan, the Litigation Trust Agreement, the Disclosure

Statement, and the HelpMeSee Settlement Agreement.

        30.     In addition, HelpMeSee acted as the key conduit to the Thompson Family

Foundation. HelpMeSee and the Thompson Family Foundation ultimately agreed to forego their

right to a distribution of the unrestricted funds, without which a plan would likely not have been

possible. Moreover, to ensure that the other general unsecured creditors received the same

proportionate recovery that HelpMeSee received on account of receiving WonderWork’s

8
         HelpMeSee did not formally object to the grant motion because Debtor voluntarily adjourned the motion
following correspondence with HelpMeSee and the Examiner. [ECF No. 163]. Debtor then voluntarily adjourned
the motion several more times as the result of HelpMeSee’s requests. [ECF Nos. 214 & 233].


                                                     16
blindness and surgery restricted funds, HelpMeSee agreed to make a payment into the estate. As

a result, HelpMeSee provided a $843,449 payment to the estate on closing. Finally, HelpMeSee

worked with the Chapter 11 Trustee and the New York Attorney General to obtain approval for

HelpMeSee to receive certain of WonderWork’s restricted funds and to permit a portion of the

restricted funds to be used to satisfy administrative expenses, thereby ensuring a distribution to

the general unsecured creditors.

VII.   Legal Fees Expended to Settle Administrative Claims in the Interest of Creditors

       31.     HelpMeSee incurred $552,502 for amounts it expended in connection with

negotiating reductions of the administrative claims, which resulted in millions of dollars of estate

savings. Specifically:

       BDO originally sought $373,298.75 for its work on Debtor’s aborted audit. The Chapter
       11 Trustee (using HelpMeSee’s work product) negotiated a discount of $280,000 [ECF
       No. 386], which HelpMeSee reduced through further negotiations to $210,000. [ECF
       No. 402].

       HelpMeSee and the Chapter 11 Trustee, collectively worked together to convince the
       Examiner’s professionals to take a significant haircut on their fees. Specifically, Loeb &
       Loeb, counsel to the Examiner, agreed to reduce its compensation from $1,572,695.59 to
       $1,431,391.27, a reduction of over $140,000.00. Id. Goldin Associates, financial
       advisors to the Examiner, agreed to reduce its compensation from $495,000 to
       $470,250.00, a reduction of approximately $25,000. Id.

       CLM, counsel to the Debtor, who permitted, if not enabled, Debtor to act in
       contravention of the Bankruptcy Code and Court order, agreed to reduce its
       compensation for its Second and Third Fee Applications from $2,800,000 to $0 after
       HelpMeSee formally objected to the Trustee’s proposed settlement of $750,000 and made
       a motion for contempt. [See ECF Nos. 404, 415, 473]. As this Court recognized,
       HelpMeSee should receive compensation in connection with the CLM settlement because
       it “did the work that frankly [the Chapter 11 Trustee’s counsel] should have been doing
       in connection with negotiating” the CLM Settlement. Tr. 59:18-25 (July 20, 2018) (“You
       conceded at the outset that the motion that was brought by Mr. Mintz was used by you in
       connection with negotiating this settlement. At a minimum, I think that there ought to be
       compensation to HelpMeSee -- not to the estate, but to HelpMeSee -- for the expense of
       putting that motion together and giving you the work that frankly your office should have




                                                17
        been doing in connection with negotiating what you're trying to put in front of me.”); see
        also id., 8:14-15 (“So we did have the benefit of HMS's draft contempt motion.”).9

        32.      Consequently, through HelpMeSee’s efforts, the administrative claims were

lowered by over $3 million, and HelpMeSee drove settlements with both BDO and CLM that

were $800,000 less than what would have been agreed to by the Chapter 11 Trustee. HelpMeSee

therefore saved the estate millions in fees, either by directly negotiating agreements with the

administrative claimants or by providing the Chapter 11 Trustee with the work product that he

used to obtain the settlements. As a result, HelpMeSee ensured that the unsecured creditors

received a substantial distribution, even though HelpMeSee waived its right to receive a

distribution from the Plan Liquidation Fund.

                                          RELIEF REQUESTED

        33.      By this Application, HelpMeSee seeks reimbursement of its legal fees under

section 503(b) of the Bankruptcy Code in the amount of $2.75 million (an amount which is less

than the $2.9 million in legal fees described herein for which HelpMeSee made a substantial

contribution and which does not include related expenses, which have not been quantified).

9
         On June 6, 2017, CLM filed its first interim fee application seeking an award of $1.1 million in fees for
services rendered from the Petition Date through April 30, 2017. [ECF No. 167]. On June 28, 2017, the Court
entered an order approving that application as modified, allowing fees of just over $1 million, subject to a 20%
holdback and excluding the fees for services performed prior to the Petition Date. [ECF No. 199]. Debtor paid
CLM the sum of $829,494.80 with respect to its first application. On October 13, 2017, CLM filed its second
interim fee application seeking compensation for over $1 million in fees. [ECF No. 262]. As part of HelpMeSee’s
settlement agreement with the Chapter 11 Trustee, the Chapter 11 Trustee and HelpMeSee agreed to amounts that
they believed would be a fair resolution of the pending administrative claims. In that waterfall, HelpMeSee and the
Chapter 11 Trustee scheduled CLM at zero. HelpMeSee also drafted a contempt motion that outlined the claims
against CLM, which it provided to the Chapter 11 Trustee to aid the Trustee in his negotiations with CLM. In
addition, HelpMeSee provided the Trustee with an outline of the fees charged by CLM that it found objectionable,
either because the services provided no benefit to the estate or the fees were billed in violation of law and/or the
United States Trustee Guidelines. Using HelpMeSee’s materials, the Chapter 11 Trustee then engaged in direct
negotiations with CLM. Following those negotiations, CLM and the Chapter 11 Trustee entered into a settlement
that awarded CLM $750,000 in fees. [ECF No. 403]. HelpMeSee strongly objected. [ECF No. 415]. The Court
refused to approve the settlement because, among other things, the Chapter 11 Trustee failed to show that he had
properly analyzed CLM’s fees or evaluated the claims against CLM, which would have been waived as a result of
the fee payment. See Tr. 59:3-10 (July 20, 2017). Following the Court’s order, CLM, HelpMeSee, and the Chapter
11 Trustee resumed negotiations and CLM agreed to forego its right to any further payment from the estate in
exchange for a release. [ECF No. 463].


                                                        18
Specifically, HelpMeSee incurred more than $2.9 million legal fees in making a substantial

contribution in this case as follows: (a) $155,492 for monitoring and correcting Debtor’s filings,

including its schedules, Operating Reports, and budgets; (b) $357,276 for moving for Rule 2004

discovery, reviewing discovery received, and negotiating with Debtor regarding the nature and

scope of its production; (c) $309,864 moving for the appointment of a Trustee; (d) $491,389 for

responding to the Court’s Order to Show Cause relating to the appointment of an Examiner,

establishing the appropriate cautions and controls pending the Examiner investigation, and

working with the Examiner to facilitate his investigation; (e) $284,038 for raising issues with

respect to Debtor’s conduct throughout the bankruptcy, including opposing Debtor’s motions to

extend exclusivity, assume its lease, retain BDO, and enter cash management and bank account

orders, after Debtor had violated its own representations in those motions; (f) $836,469.50 for

playing a vital and integral role in creation of the Plan; and (g) $552,502 for resolving the

administrative claims.

                                     BASIS FOR RELIEF

       34.     HelpMeSee respectfully submits that its contribution to this case is squarely

within the purview and spirit of section 503(b) of the Bankruptcy Code. Section 503(b)(3)(D)

permits a creditor to recover its “actual, necessary expenses” if the creditor can show that it has

made a “substantial contribution in a case.” To meet that burden, the creditor must show that it

has made “a direct benefit” to the estate, which is a “substantial net benefit,” that is not

duplicative of that made by other professionals in the estate. In re Bayou Grp., LLC, 431 B.R.

549, 561-566 (Bankr. S.D.N.Y. 2010). “Compensation based on substantial contribution is

designed to promote meaningful participation in the reorganization process, but at the same time,

discourage mushrooming administrative expenses.” In re Granite Partners, 213 B.R. 440, 445

(Bankr. S.D.N.Y. 1997) (Bernstein, J.). Substantial contribution awards are therefore reserved
                                                19
for “extraordinary creditor actions which lead directly to tangible benefits to the creditors, debtor

or estate.” In re Bayou Grp., LLC, 431 B.R. at 560-61 (for an individual creditor to receive a

claim for substantial contribution, he or she must show that the work done was in connection

with a “rare and extraordinary circumstance, when the creditors involvement truly enhances the

administration of the estate.”) (original emphasis); see also In re Granite Partners, 213 B.R. at

445-446 (“[C]ompensation is limited to those extraordinary actions that lead to an actual and

demonstrable benefit to the debtor’s estate, the creditors, and to the extent relevant, the

stockholders.”) (omitting internal citations and quotations). Unlike a regular fee application,

“[t]he substantial contribution test is applied in hindsight, and scrutinizes the actual benefit to the

case” and the “applicant must show a causal connection between the service and the

contribution.” In re Granite Partners, 213 B.R. at 448 (omitting internal quotations).

       35.     “[T]he majority of cases” allowing a substantial contribution claim occur when, as

was the case here, “the creditor played a leadership role that normally would be expected of an

estate-compensated professional but was not so performed,” including, but not limited to

situations in which a creditor “actively facilitate[s] the negotiation of and substantial

confirmation of the chapter 11 plan.” In re Bayou Grp., LLC, 431 B.R. at 562. Courts have also

awarded substantial contribution claims, where the “movants performed functions that normally

would have been undertaken by estate-compensated professionals, or that had to be performed

because estate compensated professionals were not doing the job.” Id. (awarding substantial

contribution when the unofficial committee performed tasks that “a debtor compensated

professional should have made but did not,” represented the interests of the “creditors as a

whole,” and whose efforts resulted in the appointment of a “strong central fiduciary”); see also

In re Richton Intern. Corp., 15 B.R. 854, 855-56 (Bankr. S.D.N.Y. 1981) (finding that attorney



                                                  20
for creditor substantially aided reorganization, in part, because counsel participated in virtually

every aspect of the reorganization process); In re Grasso, 519 B.R. 137, 142-43 (Bankr. E.D. Pa.

2014) (compensating creditor for its rule 2004 and trustee motions, which culminated in the

Court’s decision to appoint a trustee and exposed debtor’s diversion of estate assets). Finally,

while the evaluation of the reasonableness of attorney’s fees, pursuant to section 503(b)(4),

should generally follow the approach of section 330, “the Court need not necessarily enforce

time record requirements as strictly as with requests under section 330 . . . because the

professional may not know that he or she will be submitting a fee and expense request.” In re

Bayou Grp., 431 B.R. at 566.

       36.     This case presents a “rare and extraordinary circumstance when [a creditor’s]

involvement truly enhance[d] the administration of the estate.” In re Bayou Grp., 431 B.R. at

553, 562-64 (original emphasis).      From the beginning of the case, HelpMeSee assumed a

“leadership role that normally would be expected of an estate-compensated professional . . . .”

Id. No creditors committee was formed and CLM abdicated its responsibilities as Debtor’s

counsel, instead protecting senior management and, in particular, Mullaney — who continued his

fraudulent and dishonest practices throughout the bankruptcy proceeding. Absent the significant

efforts of HelpMeSee and its legal advisors, who were involved in virtually every aspect of the

reorganization process, Debtor’s principals would have continued to defraud Debtor, its

creditors, and its donors. Among other things, HelpMeSee’s efforts resulted in the Debtor

ceasing to make illegal “grant” payments, ceasing its illegal campaign to retroactively convert

unrestricted assets into restricted assets, the Court implemented controls to prevent Mullaney

from continuing to fund his extravagant lifestyle with estate funds, and finally, as a direct result




                                                21
of HelpMeSee’s efforts, an independent fiduciary was appointed to investigate and, ultimately,

run Debtor, thereby protecting all of the parties in interest.

         37.    Moreover, following Mullaney’s departure and the appointment of the Chapter 11

Trustee, HelpMeSee continued to work on behalf of all creditors, including playing an integral

role in bringing this case to an orderly and consensual resolution. HelpMeSee assisted with Plan

formation, including obtaining the support of the Thompson Family Foundation as a Plan co-

founder. Without the Thompson Family Foundation’s and HelpMeSee’s support, the Plan, and

perhaps any plan, would not be possible.             In addition, through HelpMeSee’s efforts, the

Administrative Claims, which could have crippled the Debtor, were reduced by millions of

dollars. HelpMeSee also assisted in negotiating and drafting the Plan and related documents and

engaged in repeated communications with the New York Attorney General who further agreed to

contribute to the Plan by permitting Debtor to use a portion of the restricted funds for

administrative expenses.

         38.    The fees and expenses incurred by HelpMeSee’s legal advisors, Arnold & Porter,

were both reasonable and necessary to the substantial contribution made by HelpMeSee in this

chapter 11 case and are based upon their regular hourly rates. In addition, HelpMeSee has

eliminated all fees for actions that inured solely to HelpMeSee’s advantage, including the fees

incurred in connection with Debtor’s state court litigation seeking to reverse the Arbitration

Award.

         39.    This is therefore the precise type of circumstance that should result in a

substantial contribution claim; HelpMeSee’s efforts benefited the estate as a whole and the fees

requested are directly tied to the contribution it made.10 Finally, in accordance with the Plan, the


10
       Indeed, Courts have awarded substantial contribution claims in similar circumstances. See, e.g., In re
Bayou Grp., 431 B.R. at 562-66; see also In re Petit, 291 B.R. 582, 591, 592 & n.4 (Bankr. D. Maine 2003)

                                                     22
HMS Substantial Contribution Claim will not be treated as an administrative expense claim and

instead will be fully subordinated and limited to recoveries by the Liquidating Trust.

Specifically, the HMS Substantial Contribution Claim will be paid only from the proceeds of the

Litigation Trust after all other Litigation Trust Interests have been paid in full.

         40.      Accordingly, HelpMeSee submits that it is entitled to reimbursement from the

Debtor’s estate for the $2.75 million in legal fees that it has incurred in making the substantial

contribution described herein.

                                                     NOTICE

         41.      A copy of this Motion has been served upon counsel for the Debtor, counsel for

the Chapter 11 Trustee, the United States Trustee, and those parties which have filed a notice of

appearance and request for service of papers in these cases. HelpMeSee respectfully submits

that no other or further notice hereof is necessary or appropriate under the circumstances.

         42.      HelpMeSee respectfully requests that the Court waive the requirement contained

in Rule 9013-1(b) of the Local Bankruptcy Rules for the Southern District of New York that

Plaintiffs file a separate memorandum of law in support of this Motion.

         43.      No prior motion for the relief requested herein has been made to this or any other

Court.




(compensating creditor for “bringing an end [to debtor’s] fraudulent scheme” . . . and . . . “exposing the Debtor’s
actions and bringing [its] chicanery to light . . . more than any other participant. . . . [F]or this the Court is, and
creditor and other applicants should be thankful”); In re Granite Partners, 213 B.R. at 453 (Bernstein, J.) (allowing
substantial contribution claim where claimant played a crucial role in the confirmation process).


                                                         23
                                        CONCLUSION

       WHEREFORE, for all of the foregoing reasons, HelpMeSee respectfully requests that the

Court issue and enter an order, pursuant to Section 503(b) of the Bankruptcy Code,

(i) determining that HelpMeSee has made a substantial contribution in this chapter 11 case

(ii) awarding HelpMeSee reimbursement in the amount of $2.75 million, to be treated in

accordance with the Plan, and (iii) granting HelpMeSee such other and further relief as is just

and proper.

Dated: December 7, 2018
       New York, New York

                                             Respectfully submitted,

                                             /s/ Benjamin Mintz
                                             Benjamin Mintz

                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                             250 West 55th Street
                                             New York, New York 10019-9710
                                             Telephone: (212) 836-8000
                                             Fax: (212) 836-8689
                                             benjamin.mintz@arnoldporter.com

                                             Counsel for Help Me See, Inc.




                                                24
